DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1, 3, 4, 6, 7 and 8, submitted March 10, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 3 - 4, filed March 10, 2020 with respect to the rejection of claims 1 – 10 under 35 USC 112(a) have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 5 and arguments presented.  The rejection of claims 1 – 10 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see page 5, filed March 10, 2020 with respect to the rejection of claims 1 – 10 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 5 and arguments presented.  The rejection of claims 1 – 10 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see pages 5 - 7, filed March 10, 2020 with respect to the rejection of claims 1 – 10 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 5 and arguments presented.  The rejection of claims 1 – 10 under 35 USC 112(a) has been withdrawn. 
Allowable Subject Matter
Claims 1 – 4 and 6 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on March 10, 2021 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622